DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3,7,10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 1, the limitation of “said opening” lacks prior antecedent basis. 
	All other claims depending on claim 1 above are also rejected the same. 
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3,10 are rejected under 35 U.S.C. 103 as being unpatentable over Lleo (WO 0243471 A1; machine translation is attached and will be referred to herein) in view of Gibbons (US 20150000190 A1), and Minton (US 5157869 A).
For claim 1, Lleo teaches an openable plant pot assembly being splittable into an open position for replacing soil without disturbing roots of a plant, said assembly comprising: 
a plant pot (1,2) being vertically divided into a first half (1) being hingedly coupled to a second half (2) such that said plant pot is positionable in an open position for replacing soil in said plant pot without disturbing roots of a plant that is growing in said plant pot, wherein said plant pot has a bottom wall (9) and an outer wall (wall of either 1 or 2, which runs the entire length of ref. 17) extending upwardly therefrom, said outer wall having a distal edge (top rim of either 1 or 2) with respect to said bottom wall to define an opening into said pot, said plant pot having a cut (cut runs from ref. 17 to ref. 15) extending through said outer wall and said bottom wall to define said first half and said second half of said plant pot, said cut having a first bounding edge (either edge of refs. 16 or 17) and a second 7bounding edge (either edge of refs. 16 or 17), said first bounding edge abutting said second bounding edge when said plant pot is in a closed position, said first bounding edge being spaced from said second bounding edge when said plant pot is in a closed position, said outer wall having an outer surface (any surface on the outside) and an inner surface (any surface on the inside), said bottom wall having a bottom surface ((any surface on the bottom of ref. 9); 
a pair of first feet (11), each of said first feet being coupled to said bottom wall (9), each of said first feet being positioned on said bottom surface of said bottom wall, each of said first feet being positioned on a respective one of said first half and said second half of said plant pot (figs. 1,3); 

a pair of closures (any of 16,17,18,19), each of said closures being coupled to said plant pot; and 
a pair of engagements (any of 16,17,18,19), each of said engagements being coupled to said plant pot, each of said closures releasably engaging a respective one of said engagements for retaining said plant pot in said closed position;
wherein said inner surface has a first slot (17) extending toward said outer surface, said first slot being positioned adjacent to said first bounding edge of said cut, said first slot extending along a full height of said outer wall. 
However, Lleo is silent about a window being coupled to said plant pot wherein said window is configured to facilitate roots of the plant in said plant pot to be visible when said plant pot is in said closed position, said window being aligned with said opening in said outer wall of said plant pot; wherein said inner surface has a second slot extending toward said outer surface, said second slot being positioned adjacent to said second bounding edge of said cut, said second slot extending along a full height of said outer wall; a first gasket being positioned in said first slot, said first gasket extending along a full length of said first slot; a second gasket being positioned in said second slot, said second gasket extending along a full length of said second slot, said first gasket abutting said second gasket when said plant pot is positioned in said closed position such that said first gasket forms a fluid impermeable seal with said second gasket wherein said first gasket and said second gasket are configured to inhibit water from passing through said cut when said plant pot is in said closed position.

Minton teaches a plant pot comprising an inner surface has a first slot (slot created by either refs. 22,23 or 27,28,29 as shown in fig. 4) extending toward an outer surface (fig. 4), said first slot being positioned adjacent to a first bounding edge of a cut (see fig. 1), said first slot extending along a full height of an outer wall (fig. 1); said inner surface has a second slot (slot created by either refs. 22,23 or 27,28,29 as shown in fig. 4) extending toward said outer surface, said second slot being positioned adjacent to said second bounding edge of said cut, said second slot extending along a full height of said outer wall (fig. 1).  It would have been an obvious substitution of functional equivalent to substitute the connection means of Lleo as modified by Gibbons with first and second slots running full height of the outer wall as taught by Minton, since a simple substitution of one known element for another would obtain predictable results (both types of connection would result in having the halves of the plant pot be connected in a tight fit manner). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Lleo as modified by Gibbons and Minton teaches gaskets as needed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second gasket positioned in said second slot of Lleo as modified by Gibbons and Minton, since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The combination of Lleo as modified by Gibbons and Minton would result in said second gasket extending along a full length of said second slot (the slot is full length, thus, it is implied that the gasket will be the same in order to create a water-tight pot), said first gasket abutting said second gasket when said plant pot is positioned in said closed position such that said first gasket forms a fluid impermeable seal with said second gasket wherein said first gasket and said second gasket are configured to inhibit water from passing through said cut when said plant pot is in said closed position (implied in the combination once the halves are in closed position).  
For claim 3, Lleo as modified by Gibbons and Minton teaches the openable plant pot assembly as described in the above, and further teaches (emphasis on Lleo) 
For claim 10, Lleo as modified by Gibbons and Minton teaches the openable plant pot assembly as described in the above, and further teaches (emphasis on Lleo) wherein: each of said closures is positioned on said first half of said plant pot, each of said closures being positioned on said outer surface of said outer wall of said plant pot, each of said closures being aligned with said first bounding edge of said cut, each of said closures extending outwardly beyond said first bounding edge; and each of said engagements is aligned with said second bounding edge of said cut (see figs. 1,3,5,9 for closure and engagement arrangement).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lleo as modified by Gibbons and Minton as applied to claim 1 above, and further in view of Han (KR 20100064477 A).
For claim 7, Lleo as modified by Gibbons and Minton teaches the openable plant pot assembly as described in the above but is silent about wherein said outer surface of said outer wall has indicia thereon, said indicia comprising imagery of animals, plants or other natural objects.
	Han teaches a plant pot comprising an outer surface of an outer wall (30) has indicia (310) thereon, said indicia comprising imagery of animals, plants or other natural . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lleo (as above) in view of Gibbons (as above), Minton (as above) and Han (as above). 
 	For claim 11, Lleo as modified by Gibbons, Minton and Han teaches the openable plant pot assembly as described in the above, thus, please see above. 
Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive. Applicant argued the following:
Lleo is incorrectly interpreted as providing for a full length slot. The foreign language reference teaches a "solapa". The translation of solapa is "flap", not a slot. The solapa does not extend the full height either. 

 	First, ref. 8 is not considered as part of the outer wall because it is a separate element as stated in Lleo as a partition. The examiner clearly designated the outer wall being either the wall for ref. 1 or 2. To further clarify, the examiner has further explain the outer wall is where the entire length of ref. 17 are located. Second, regardless of applicant’s language reference of “solapa” (i.e. a flap), the flap has slot. This is very clearly shown in fig. 5. 
	The rejection further relies on Minton as teaching a second slot, but Minton does not teach structure which could reasonably be interpreted as slots as the sidewall of Minton is simply bent to overlap along the seams, but there is no slot formed extending into the inner surface. 
	In applicant’s invention, Applicant called the first slot 40 and the second slot 42 and based on fig. 6, the slots are simply bent, thus, it is no different from Minton. Fig. 4 
Further, there is nothing whatsoever to provide for the first gasket and second gaskets forming a seal by abutting as required in the claim. The solapa of Lleo extends out from an edge and the overlap structure of Minton would in no way render obvious or bring to mind the abutting of gaskets in these "slots".

	As stated in the rejection, Minton also teaches a first gasket (col. 5, line 20) being positioned in said first slot, said first gasket extending along a full length of said first slot (col. 5, lines 20-27; implied because the gasket would run along the full length of the slot so as to create a water-tight pot as taught by Minton). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include a first gasket as taught by Minton in the first slot of Lleo as modified by Gibbons and Minton in order to create a water-tight pot as further taught by Minton.  In addition, Gaskets are old and well known in the art, and since Minton teaches gaskets, clearly it would be obvious to one of ordinary skill in the art to apply gaskets to provide a more water-tight connection in the pot and the connection that is exposed is in the slot area. 
By virtue of dependence on claim 1, claim 7 is believed to be allowable.
	Since applicant did not argued in detail the limitation of claim 7, the examiner’s response is the same as above. 
By virtue of including the same limitations as claim 1 discussed above, claim 11 is believed to be allowable.

	Since the claimed limitation is similar to the above, the examiner’s response is the same as above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643